ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-07-16_ORD_01_NA_01_FR.txt.                                                                                                242




                                          OPINION DISSIDENTE
                                   DE M. LE JUGE CANÇADO TRINDADE

                    [Traduction]

                                               table des matières

                                                                                        Paragraphes

                       I. Prolégomènes                                                        1-4
                      II. Mesures conservatoires : les nouvelles demandes présen-
                          tées concomitamment par le Costa Rica et le Nicaragua               5-7
                     III. Les missions techniques dépêchées sur les lieux en applica-
                          tion de la convention de Ramsar                                    8-14
                     IV. La position des Parties quant à l’extension sollicitée des
                         mesures conservatoires : la demande du Costa Rica                  15-19
                      V. L’urgence et le risque d’atteinte à l’intégrité physique de
                         personnes ou à leur vie                                            20-23
                     VI. La position des Parties quant à l’extension envisagée des
                         mesures conservatoires : la demande du Nicaragua                   24-28
                    VII. Appréciation générale des demandes du Costa Rica et du
                         Nicaragua29-37
                         1. Demande du Costa Rica                                           29-33
                         2. Demande du Nicaragua                                            34-37
                    VIII. Effets des mesures conservatoires au-delà de l’approche
                          strictement axée sur le territoire                                38-43
                     IX. Les bénéficiaires des mesures conservatoires au-delà de la
                         dimension interétatique traditionnelle                             44-50
                      X. Effets des mesures conservatoires au-delà de la dimension
                         interétatique traditionnelle                                       51-56
                     XI. Le bon exercice de la fonction judiciaire internationale :
                         le principe de « réserve judiciaire » ou l’art de ne rien
                         faire57-68
                    XII. Épilogue : vers un régime juridique autonome des mesures
                         conservatoires69-76

                                                        *


                                                                                                16




8 CIJ1048.indb 29                                                                                     13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 243

                                                      I. Prolégomènes

                       1. Je regrette de ne pouvoir souscrire à la décision de la majorité de la
                    Cour (premier point du dispositif) de ne pas indiquer de nouvelles mesures
                    conservatoires en l’espèce. Avec tout le respect que je dois à mes collè-
                    gues, le raisonnement et la décision qu’ils ont adoptés souffrent, à mon
                    sens, d’une incohérence intrinsèque : bien qu’admettant qu’un change-
                    ment est intervenu dans la situation (par. 25, 31 et 36), la Cour n’en tire
                    aucune conséquence, estimant que « les conditions ne sont pas réunies »
                    pour qu’elle modifie les mesures qu’elle a indiquées dans son ordonnance
                    précédente du 8 mars 2011 (par. 36). Elle se contente donc de réaffirmer
                    les mesures précédemment ordonnées, tout en exprimant sa préoccupa-
                    tion quant à la nouvelle situation créée dans la zone litigieuse (par. 37),
                    marquée par la présence non plus d’agents (civils, de police ou de sécu-
                    rité) mais de « groupes organisés » de personnes.
                       2. Je suis d’avis, au contraire, que les circonstances nouvelles qui
                    entourent les présentes affaires opposant le Costa Rica et le Nicaragua
                    — soit celles relatives à Certaines activités menées par le Nicaragua dans la
                    région frontalière et à la Construction d’une route au Costa Rica le long du
                    fleuve San Juan, affaires qui ont fait l’objet d’une jonction d’instance —
                    exigent que, à la lumière des dispositions pertinentes de son instrument
                    constitutif 1, la Cour exerce le pouvoir qui est le sien d’indiquer de nou‑
                    velles mesures conservatoires afin de répondre à la nouvelle situation, qui
                    présente un caractère d’urgence et un risque d’atteintes irréparables à l’in-
                    tégrité physique ou à la vie des personnes résidant dans la zone en litige.
                       3. Etant donné l’importance considérable que j’attache aux questions
                    soulevées dans l’ordonnance rendue ce jour, j’ai cru devoir faire état, dans
                    la présente opinion dissidente, des fondements de ma position dans cette
                    affaire, dont je présenterai ci-après les différents aspects, tant du point de
                    vue des faits que de celui du droit. Je commencerai par examiner les nou-
                    velles demandes en indication de mesures conservatoires présentées
                    concomitamment par le Costa Rica et le Nicaragua, ainsi que la position
                    adoptée par chacun d’eux, dans leurs demandes respectives, concernant
                    l’extension sollicitée des mesures déjà indiquées. Après m’être penché sur
                    les missions dépêchées sur place en application de la convention de Ram-
                    sar de 1971, j’examinerai les conditions relatives à l’urgence et au risque
                    ou à la probabilité de dommage (atteinte à l’intégrité physique ou à la vie
                    de personnes résidant dans la zone litigieuse), avant de passer à une
                    appréciation générale des demandes des deux Parties.
                       4. Je m’intéresserai ensuite aux aspects juridiques de la question, tels
                    que je les vois, à savoir : a) les effets des mesures conservatoires au-delà
                    d’une approche strictement axée sur le territoire ; b) les bénéficiaires des
                    mesures conservatoires au-delà de la dimension interétatique tradition-
                    nelle ; et c) les effets des mesures conservatoires au-delà de la dimension

                       1 Paragraphe premier de l’article 76 du Règlement de la Cour, qui complète l’article 41

                    de son Statut.

                                                                                                           17




8 CIJ1048.indb 31                                                                                                13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 244

                    interétatique traditionnelle. Ces fondements ainsi jetés, je présenterai mes
                    réflexions sur le bon exercice de la fonction judiciaire internationale (dans
                    le domaine, dont il s’agit ici, des mesures conservatoires) en rejetant le
                    principe de « réserve judiciaire », en d’autres termes l’art de ne rien faire.
                    Enfin, je conclurai par des considérations sur le développement d’un
                    régime juridique autonome des mesures conservatoires.


                             II. Mesures conservatoires : les nouvelles demandes
                       présentées concomitamment par le Costa Rica et le Nicaragua

                       5. Il convient peut-être de rappeler, pour commencer, que, le 18 no-
                    vembre 2010, la Cour a été saisie d’une demande en indication de mesures
                    conservatoires présentée par le Costa Rica dans l’affaire relative à Cer‑
                    taines activités menées par le Nicaragua dans la région frontalière. Après
                    la tenue d’audiences publiques, la Cour a, le 8 mars 2011, rendu son
                    ­ordonnance, par laquelle elle a décidé ce qui suit :
                             « 1) Chaque Partie s’abstiendra d’envoyer ou de maintenir sur le
                          territoire litigieux, y compris le caño, des agents, qu’ils soient civils,
                          de police ou de sécurité ;
                             2) Nonobstant le point 1 ci-dessus, le Costa Rica pourra envoyer
                          sur le territoire litigieux, y compris le caño, des agents civils chargés
                          de la protection de l’environnement dans la stricte mesure où un tel
                          envoi serait nécessaire pour éviter qu’un préjudice irréparable ne soit
                          causé à la partie de la zone humide où ce territoire est situé ; le
                          Costa Rica devra consulter le Secrétariat de la convention de Ram-
                          sar au sujet de ces activités, informer préalablement le Nicaragua de
                          celles-ci et faire de son mieux pour rechercher avec ce dernier des
                          solutions communes à cet égard ;
                             3) Chaque Partie s’abstiendra de tout acte qui risquerait d’aggra-
                          ver ou d’étendre le différend dont la Cour est saisie ou d’en rendre la
                          solution plus difficile ;
                             4) Chaque Partie informera la Cour de la manière dont elle assure
                          l’exécution des mesures conservatoires ci-dessus indiquées. » 2
                    Peu après, le 21 décembre 2011, le Nicaragua a introduit contre le
                    Costa Rica une instance relative à la Construction d’une route au Costa
                    Rica le long du fleuve San Juan. Par ordonnances rendues le 17 avril 2013,
                    la Cour a prononcé la jonction des deux instances.
                       6. Un mois plus tard, le 23 mai 2013, le Costa Rica a présenté une
                    demande 3 tendant à la modification de l’ordonnance en indication de
                    mesures conservatoires rendue par la Cour le 8 mars 2011. Le Nicaragua

                       2 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nica‑

                    ragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27-28.
                       3 Demande tendant à la modification de l’ordonnance en indication de mesures conser-

                    vatoires, présentée par le Costa Rica le 23 mai 2013 (ci-après « demande du Costa Rica »).

                                                                                                                 18




8 CIJ1048.indb 33                                                                                                      13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 245

                    a alors été invité à présenter ses observations écrites sur cette demande 4.
                    A la date prévue (le 14 juin 2013), celui-ci a soumis ses observations
                    écrites sur la demande du Costa Rica et présenté sa propre demande ten-
                    dant à la modification de la même ordonnance du 8 mars 2011 5. Le
                    20 juin 2013, le Costa Rica a, à son tour, présenté des observations écrites
                    sur la demande du Nicaragua dans le délai prescrit par la Cour 6.
                       7. La Cour a donc eu à examiner deux demandes, celle du Costa Rica
                    et celle du Nicaragua, ainsi que les éléments nécessaires pour lui permettre
                    de procéder à ses délibérations sur la question. Il convient de relever que,
                    depuis que la Cour a rendu son ordonnance en indication de mesures
                    conservatoires le 8 mars 2011, les deux Parties lui ont adressé seize com-
                    munications ayant trait à l’exécution de cette ordonnance 7. Voilà qui
                    témoigne de l’importance qu’accordent le Costa Rica et le Nicaragua aux
                    mesures conservatoires dans les deux affaires qui les divisent et qui ont
                    fait l’objet d’une jonction d’instances par la Cour 8.


                                III. Les missions techniques dépêchées sur les lieux
                                    en application de la convention de Ramsar

                       8. La convention relative aux zones humides d’importance internatio-
                    nale particulièrement comme habitats des oiseaux d’eau (ou convention
                    de Ramsar, adoptée à Ramsar (Iran) en 1971, et entrée en vigueur le
                    21 décembre 1975) 9 précise, dans son préambule, que « la conservation
                    des zones humides, de leur flore et de leur faune peut être assurée en
                    conjuguant des politiques nationales prévoyantes à une action internatio-
                    nale coordonnée ». Le Costa Rica et le Nicaragua sont tous deux parties
                    à cette convention 10. Dans son ordonnance du 8 mars 2011 11, la Cour a
                    relevé que, conformément à l’article 2 de la convention de Ramsar, le
                    Costa Rica avait désigné la zone humide « Humedal Caribe Noreste » aux
                    fins de l’« inclure dans la Liste des zones humides d’importance interna-

                       4  Le 24 mai 2013.
                       5  Observations écrites du Nicaragua et demande de celui-ci tendant à la modification de
                    l’ordonnance en indication de mesures conservatoires rendue par la Cour le 8 mars 2011,
                    doc. du 14 juin 2013 (ci-après « observations écrites du Nicaragua »).
                        6 Observations écrites du Costa Rica sur la demande du Nicaragua tendant à la modifi-

                    cation de l’ordonnance du 8 mars 2011, doc. du 20 juin 2013 (ci-après « observations écrites
                    du Costa Rica »).
                        7 Communications adressées à la Cour par les Parties en 2011, 2012 et 2013.
                        8 En vertu de deux ordonnances rendues par la Cour le 17 avril 2013.
                        9 Voir Recueil des traités des Nations Unies (RTNU), vol. 996, no I-14583, p. 245. Le

                    texte de la convention de Ramsar a été modifié par le protocole du 3 décembre 1982 et les
                    amendements du 28 mai 1987.
                        10 Le Costa Rica depuis le 27 avril 1992 et le Nicaragua depuis le 30 novembre 1997. La

                    convention compte à ce jour (début juillet 2013) 168 Etats parties.
                        11 Voir Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

                    c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                    p. 6.

                                                                                                               19




8 CIJ1048.indb 35                                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 246

                    tionale … tenue par le bureau [permanent] » établi par la convention, et
                    que le Nicaragua avait fait de même vis-à-vis de la zone humide « Refugio
                    de Vida Silvestre Río San Juan », dont fait partie la lagune de Har-
                    bor Head (par. 79).
                       9. Par ailleurs, la Cour, ayant pris note de ce que le territoire litigieux
                    était situé dans la zone humide « Humedal Caribe Noreste », à l’égard de
                    laquelle le Costa Rica a des obligations au titre de la convention de Ram-
                    sar, a estimé que,
                           « en attendant l’arrêt sur le fond, le Costa Rica d[evait] être en mesure
                           d’éviter qu’un préjudice irréparable ne soit causé à la partie de cette
                           zone humide où ce territoire est situé ; qu’à cette fin le Costa Rica
                           d[evait] pouvoir envoyer sur ledit territoire, y compris le caño, des
                           agents civils chargés de la protection de l’environnement dans la
                           stricte mesure où un tel envoi serait nécessaire pour éviter la surve-
                           nance d’un tel préjudice ; et que le Costa Rica devra[it] consulter le
                           Secrétariat de la convention de Ramsar au sujet de ces activités,
                           informer préalablement le Nicaragua de celles-ci et faire de son
                           mieux pour rechercher avec ce dernier des solutions communes à cet
                           égard » (par. 80).
                      10. Suivant ce même raisonnement, la Cour a, au deuxième point du
                    dispositif de son ordonnance, indiqué comme suit :
                             « Nonobstant le point 1 ci-dessus, le Costa Rica pourra envoyer
                           sur le territoire litigieux, y compris le caño, des agents civils chargés
                           de la protection de l’environnement dans la stricte mesure où un tel
                           envoi serait nécessaire pour éviter qu’un préjudice irréparable ne soit
                           causé à la partie de la zone humide où ce territoire est situé ; le
                           Costa Rica devra consulter le Secrétariat de la convention de Ram-
                           sar au sujet de ces activités, informer préalablement le Nicaragua de
                           celles-ci et faire de son mieux pour rechercher avec ce dernier des
                           solutions communes à cet égard. »
                       Il découle donc de l’ordonnance de la Cour du 8 mars 2011 que, aux
                    termes de la convention de Ramsar (voir le paragraphe 2 de l’article 3 12),
                    le Costa Rica a une obligation de supervision du territoire litigieux, qui
                    fait partie d’une zone humide protégée dont le Costa Rica a sollicité
                    l’inscription sur la Liste des zones humides de la convention de Ramsar.


                      12   Le paragraphe 2 de l’article 3 de la convention de Ramsar se lit comme suit :
                              « Chaque Partie contractante prendra les mesures pour être informée dès que
                           possible des modifications des conditions écologiques des zones humides situées
                           sur son territoire et inscrites sur la Liste, qui se sont produites, ou sont en train ou
                           susceptibles de se produire, par suite d’évolutions technologiques, de pollution ou
                           d’une autre intervention humaine. Les informations sur de telles modifications seront
                           transmises sans délai à l’organisation ou au gouvernement responsable des fonctions
                           du Bureau permanent spécifiées à l’article 8. »

                                                                                                                20




8 CIJ1048.indb 37                                                                                                     13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 247

                       11. Les communications soumises à la Cour indiquent que trois visites
                    techniques, conduites par le Costa Rica, ont eu lieu dans la zone litigieuse 13
                    en application de l’ordonnance (deuxième point du dispositif, supra). La
                    première visite sur place, effectuée en avril 2011 14, avait pour objet d’éva-
                    luer la situation dans la zone humide et de prendre les mesures que la Cour
                    a, par précaution, jugées nécessaires pour éviter qu’un dommage irrépa-
                    rable ne soit causé dans ladite zone 15. Dans leur procès-verbal, les partici-
                    pants à la mission ont reconnu le « travail technique précieux réalisé sur les
                    lieux le 5 avril, qui leur a permis de recueillir les éléments nécessaires pour
                    déterminer l’état dans lequel se trouve la zone humide en question ». Par
                    ailleurs, « il a finalement été décidé de ne pas se rendre de nouveau sur le
                    terrain et de se contenter de le survoler car les mesures visant à assurer la
                    sécurité personnelle des experts face à certaines actions échappant au
                    contrôle du Gouvernement du Costa Rica étaient insuffisantes » 16.
                       12. Participaient à cette première visite, menée conjointement par le
                    Secrétariat de la convention de Ramsar et le Costa Rica, des membres de
                    la mission consultative technique du Secrétariat de la convention de Ram-
                    sar et des civils costa-riciens chargés de la protection de l’environnement 17.
                    Le Costa Rica soutient en outre que, lors de cette visite, des agents costa-­
                    riciens et des membres de la mission Ramsar « ont été l’objet d’un harcèle-
                    ment violent de la part de manifestants et de journalistes nicaraguayens ».
                    Si les membres de la mission ont reconnu le « travail technique précieux »
                    accompli le 5 avril 2011, qui leur a permis de recueillir les éléments néces-
                    saires « pour déterminer l’état dans lequel se trouve la zone humide en
                    question », le Costa Rica précise toutefois qu’« il a finalement été décidé de
                    ne pas se rendre de nouveau sur le terrain … car les mesures visant à assu-
                    rer la sécurité personnelle des experts face à certaines actions échappant au
                    contrôle du Gouvernement du Costa Rica étaient insuffisantes » 18.
                       13. La deuxième visite sur place a eu lieu en janvier 2012. Le Costa Rica
                    a informé la Cour que cette visite avait pour objet de « poursuivre l’éva-
                    luation en cours [de la zone humide] afin d’éviter des dommages irrépa-
                    rables » 19, en précisant qu’elle faisait « partie du plan d’action proposé au
                    Secrétariat de la convention de Ramsar que ce dernier a[vait] accepté » 20.

                        13 Communication du 7 avril 2011 adressée à la Cour par le Nicaragua ; communication

                    du 11 avril 2011 adressée à la Cour par le Costa Rica ; communication du 13 avril 2011
                    adressée à la Cour par le Costa Rica ; communication du 30 janvier 2012 adressée à la Cour
                    par le Costa Rica ; communication du 1er mars 2013 adressée à la Cour par le Costa Rica.
                        14 Communication du 7 avril 2011 adressée à la Cour par le Nicaragua ; communica-

                    tions du 11 et du 13 avril 2011 adressées à la Cour par le Costa Rica.
                        15 Communication du 7 avril 2011 adressée à la Cour par le Nicaragua.
                        16 Communication du 13 avril 2011 adressée à la Cour par le Costa Rica, à laquelle

                    était joint le « Procès-verbal de la réunion de coordination entre la mission consultative
                    technique du Secrétariat de la convention de Ramsar et les représentants du ministère de
                    l’environnement, de l’énergie et des télécommunications ».
                        17 Communication du 7 avril 2011 adressée à la Cour par le Nicaragua.
                        18 Communication du 13 avril 2011 adressée à la Cour par le Costa Rica.
                        19 Communication du 30 janvier 2012 adressée à la Cour par le Costa Rica.
                        20 Ibid.



                                                                                                           21




8 CIJ1048.indb 39                                                                                                13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 248

                       14. La troisième visite a été effectuée en mars 2013, le Costa Rica ayant
                    informé la Cour de ce que ses agents civils chargés de la protection de
                    l’environnement s’apprêtaient à procéder à cette visite sur place. Il a éga-
                    lement transmis à la Cour deux communications par lesquelles il en infor-
                    mait le Secrétariat de la convention de Ramsar et le Nicaragua 21. Par
                    ailleurs, il a précisé que cette troisième visite technique sur les lieux était
                    effectuée « conformément au plan d’action » figurant dans le rapport pré-
                    senté, le 28 octobre 2011, par le Costa Rica au Secrétariat de la conven-
                    tion de Ramsar, et avalisé par celui-ci dans une note datée du 7 novembre
                    2011. L’objet annoncé de la visite était d’« éviter qu’un préjudice irrépa-
                    rable ne soit causé à cette partie de la zone humide dite « Humedal Caribe
                    Noreste » » 22.


                           IV. La position des Parties quant à l’extension sollicitée
                            des mesures conservatoires : la demande du Costa Rica

                      15. Dans la demande tendant à la « modification » de l’ordonnance en
                    indication de mesures conservatoires du 8 mars 2011 qu’il a présentée le
                    23 mai 2013, le Costa Rica sollicite l’adoption des trois nouvelles mesures
                    suivantes :
                       « 1) tous les ressortissants nicaraguayens doivent se retirer de manière
                            immédiate et inconditionnelle de la zone définie par la Cour dans
                            son ordonnance en indication de mesures conservatoires du
                            8 mars 2011 ;
                         2) les deux Parties doivent prendre toutes les mesures nécessaires
                            pour empêcher toutes personnes (autres que celles dont la présence
                            est autorisée en vertu du point 2 du paragraphe 86 de l’ordon-
                            nance) de pénétrer depuis leur territoire dans la zone définie par
                            la Cour dans son ordonnance en indication de mesures conserva-
                            toires du 8 mars 2011 ; et
                         3) chaque Partie informera la Cour, dans les deux semaines suivant
                            le prononcé de l’ordonnance modifiée, de la manière dont elle
                            assure la mise en œuvre des mesures conservatoires ci-dessus indi-
                            quées. » 23
                        16. En réalité, il s’agit, à mon sens, d’une demande tendant à l’extension
                    de mesures conservatoires. Le Costa Rica affirme que sa demande fait suite
                    « à l’envoi et au maintien, par le Nicaragua, d’un grand nombre de per-
                    sonnes dans la zone définie par la Cour dans son ordonnance … et aux
                    activités entreprises par celles-ci au détriment de ce territoire et de ses
                    ­écosystèmes » (par. 2). Il ajoute qu’il s’est produit un changement dans la
                     situation (par. 4) au sens du paragraphe 2 de l’article 76 du Règlement de

                      21 Communication du 1er mars 2013 adressée à la Cour par le Costa Rica.
                      22 Ibid.
                      23 Demande du Costa Rica.



                                                                                                22




8 CIJ1048.indb 41                                                                                     13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 249

                    la Cour 24. Il avance par ailleurs que la présence de ressortissants nicara-
                    guayens dans le territoire litigieux crée un risque d’atteinte irrémédiable à
                    l’intégrité physique de personnes ou à leur vie (par. 18-19). Enfin, il fait
                    valoir que la situation revêt un caractère d’urgence, étant donné que, si
                    l’ordonnance de la Cour du 8 mars 2011 n’est pas modifiée, le risque est réel
                    que soient commis des actes préjudiciables à ses droits avant que la Cour
                    n’ait eu l’occasion de rendre sa décision définitive sur le fond (par. 18-20).
                       17. Le Costa Rica s’attache ensuite à définir plus précisément les nou-
                    velles mesures qu’il sollicite. Il soutient que le Nicaragua encourage la
                    présence continue, dans la zone litigieuse, d’un grand nombre de ses res-
                    sortissants dans le cadre d’un programme « universitaire » consistant à
                    envoyer dans cette zone de jeunes Nicaraguayens afin qu’ils y mènent cer-
                    taines activités. Le Costa Rica a joint en annexe à sa demande certains
                    articles de presse sur le sujet, et souligne qu’il a tenu la Cour informée de
                    ces activités, qu’il a protesté formellement contre celles-ci auprès du Nica-
                    ragua et qu’il n’a ménagé aucun effort pour régler le différend par la voie
                    diplomatique, sans toutefois y parvenir. Selon lui, les ressortissants nica-
                    raguayens ont notamment : a) entravé de manière délibérée une visite sur
                    les lieux ; b) réalisé des travaux pour tenter de maintenir le caño ouvert ;
                    c) planté des arbres de façon anarchique dans la zone ; d) fait paître du
                    bétail dans la zone ; et e) dressé des clôtures de barbelés au nord du caño
                    et le long de celui-ci (par. 4-9) 25. La présence de ces ressortissants nicara-
                    guayens dans la zone litigieuse et les activités auxquelles ils se livrent,
                    telles qu’elles sont décrites, constituent, selon le Costa Rica, une violation
                    de l’ordonnance de la Cour, et créent une situation nouvelle exigeant de
                    « modifier » cette ordonnance (par. 10-14) en étendant les mesures conser-
                    vatoires qu’elle a indiquées.
                       18. Dans ses observations écrites, le Nicaragua prétend, pour sa part,
                    que la demande du Costa Rica est « dénué[e] de fondement », qu’il n’y a eu
                    dans la situation aucun changement justifiant que l’ordonnance de la Cour
                    soit « modifiée » de la manière demandée par le Costa Rica et qu’il n’a
                    enfreint aucune des mesures conservatoires indiquées par la Cour (par. 1-3).
                    Le Nicaragua ajoute que la présence de personnes privées n’est pas une

                       24   L’article 76 du Règlement se lit comme suit :
                        « 1. A la demande d’une partie, la Cour peut, à tout moment avant l’arrêt définitif en
                             l’affaire, rapporter ou modifier toute décision concernant des mesures conserva-
                             toires si un changement dans la situation lui paraît justifier que cette décision soit
                             rapportée ou modifiée.
                         2. Toute demande présentée par une partie et tendant à ce qu’une décision concer-
                             nant des mesures conservatoires soit rapportée ou modifiée indique le changement
                             dans la situation considéré comme pertinent.
                         3. Avant de prendre une décision en vertu du paragraphe 1 du présent article, la Cour
                             donne aux parties la possibilité de présenter des observations à ce sujet. »
                       25 Le Costa Rica rappelle en outre que le Nicaragua persiste à considérer que l’ordonnance

                    de la Cour n’interdit pas aux personnes privées d’accéder à la zone et d’y mener des activités ;
                    dans son contre-mémoire, le Nicaragua reconnaît que ses ressortissants sont présents dans la
                    zone. Le Costa Rica conteste la position du Nicaragua (demande du Costa Rica, par. 10-14).

                                                                                                                 23




8 CIJ1048.indb 43                                                                                                      13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 250

                    question nouvelle aux fins de l’ordonnance de la Cour (par. 13). S’agissant
                    de la présence de membres du mouvement de défense de l’environnement
                    Guardabarranco dénoncée par le Costa Rica, le Nicaragua avance que
                    celui-ci n’a pas sollicité, dans sa demande en indication de mesures conser-
                    vatoires, le retrait de personnes privées, soulignant que les membres de ce
                    mouvement sont des « personnes privées », comme en convient le Costa
                    Rica ; il ajoute que ces personnes ne relèvent pas du Gouvernement nicara-
                    guayen, pas plus qu’elles n’agissent sous son contrôle (par. 6-14).
                       19. Dans ses observations écrites sur la demande du Nicaragua, le
                    Costa Rica réaffirme qu’un changement est, à son sens, intervenu dans la
                    situation, soulignant que le Nicaragua ne nie pas, dans ses observations
                    écrites, qu’il encourage l’envoi et le maintien dans la zone d’un grand
                    nombre de personnes. Selon le Costa Rica, la présence illicite de ressortis-
                    sants nicaraguayens dans la zone litigieuse n’est pas contestée par les Par-
                    ties. Il soutient qu’il s’agit là d’une situation nouvelle qui n’existait pas à
                    l’époque des audiences concernant les mesures conservatoires, époque à
                    laquelle ne se trouvaient dans la zone que des forces militaires ; il conteste
                    que l’ordonnance du 8 mars 2011 de la Cour ait implicitement reconnu
                    aux personnes privées le droit de pénétrer dans la zone, d’y demeurer et
                    d’y exercer des activités non surveillées par la police ou autrement. Aussi
                    le Costa Rica estime-t-il que la présence de ressortissants nicaraguayens
                    dans la zone est illicite et aggrave le risque d’incidents susceptibles d’en-
                    traîner des dommages irrémédiables 26.

                                         V. L’urgence et le risque d’atteinte
                                  à l’intégrité physique de personnes ou à leur vie

                       20. Dans son ordonnance en indication de mesures conservatoires du
                    8 mars 2011, la Cour, rappelant les prétentions concurrentes présentées
                    par les Parties sur la zone litigieuse et l’intention du Nicaragua d’y mener,
                    « fût-ce ponctuellement », certaines activités, a souligné, au paragraphe 75,
                    le risque consécutif d’atteinte irréparable à l’intégrité physique de per-
                    sonnes ou à leur vie. Ainsi la Cour a-t-elle énoncé que cette situation
                            « cré[ait] un risque imminent de préjudice irréparable au titre de
                            ­souveraineté revendiqué par le Costa Rica sur ledit territoire ainsi
                             qu’aux droits qui en découlent ; … [et que,] de surcroît … cette situa-
                             tion fai[sait] naître un risque réel et actuel d’incidents susceptibles
                             d’entraîner une atteinte irrémédiable à l’intégrité physique de per-
                             sonnes ou à leur vie » (par. 75).
                    Elle a conclu que, dans ces circonstances, il y avait lieu d’indiquer des
                    mesures conservatoires 27.
                       26 Observations écrites du Costa Rica, par. 25-29.
                       27 Certaines activités menées par la Nicaragua dans la région frontalière (Costa Rica
                    c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                    p. 24‑25, par. 76.

                                                                                                           24




8 CIJ1048.indb 45                                                                                                13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 251

                       21. La Cour a donc pris en considération le risque d’incidents suscep-
                    tibles de causer une atteinte irrémédiable à l’intégrité physique de per-
                    sonnes ou à leur vie, avant d’indiquer les mesures sollicitées. Au vu des
                    arguments récemment présentés à la Cour, il semble qu’il existe
                    aujourd’hui des préoccupations similaires, qui exigent l’indication par la
                    Cour de mesures conservatoires supplémentaires. Le Costa Rica fait
                    valoir, à cet égard, que la présence de ressortissants nicaraguayens dans le
                    territoire litigieux crée un risque de préjudice irréparable 28. Dans sa
                    demande, il soutient ainsi qu’il existe « un risque réel et actuel d’incidents
                    susceptibles d’entraîner une atteinte irrémédiable à l’intégrité physique de
                    personnes ou à leur vie » (par. 18), reliant expressément ce risque à la
                    présence de ressortissants nicaraguayens dans la zone litigieuse, et souli-
                    gnant le « réel caractère d’urgence » de la situation. Enfin, ces personnes
                    feraient, selon lui, peser une « grave menace sur ses zones humides et
                    forêts jouissant d’une protection internationale » (ibid.).
                       22. Dans ses observations écrites, le Costa Rica invoque également le
                    caractère d’urgence de la situation, qu’il associe au « risque réel et actuel
                    que se produisent … des incidents susceptibles d’entraîner une atteinte
                    irrémédiable à l’intégrité physique de personnes ou à leur vie » dans la
                    zone en question (par. 29), risque sur lequel il insiste tout particulièrement
                    (par. 25 et 28). Le Costa Rica affirme qu’il a, en application de l’ordon-
                    nance de la Cour, interdit à ses forces de police et à ses ressortissants de
                    pénétrer dans la zone, et que le Nicaragua a, quant à lui, refusé de prendre
                    des mesures pour faire en sorte que personne n’y pénètre via son territoire
                    et continue à y maintenir en permanence « un grand nombre de ses ressor-
                    tissants ». Le Costa Rica soutient ensuite que, « [s]i l’ordonnance de la
                    Cour du 8 mars 2011 n’est pas modifiée, le risque est réel que soient com-
                    mis des actes préjudiciables à ses droits avant que la Cour n’ait eu l’occa-
                    sion de rendre sa décision définitive sur les questions qu’il lui a demandé
                    de trancher dans la requête » (par. 19).
                       23. Dans ses observations écrites, le Nicaragua avance quant à lui que,
                    après trois visites techniques sur les lieux, le Costa Rica n’a toujours pas
                    démontré l’existence d’une quelconque « grave menace » sur le territoire
                    litigieux ni le risque « d’incidents susceptibles d’entraîner une atteinte irré-
                    médiable à l’intégrité physique des personnes ou à leur vie » (par. 37). Il
                    précise que ces allégations, initialement présentées dans le mémoire du
                    Costa Rica, ont été réfutées dans le contre-mémoire du Nicaragua. Aussi
                    conteste-t-il que la situation présente un quelconque caractère d’urgence,
                    ajoutant que la procédure au fond constituerait un cadre plus approprié
                    pour examiner ces allégations nouvelles. Le Nicaragua soutient qu’il a,
                    depuis l’ordonnance, fait preuve de diligence et pris toutes les dispositions
                    voulues pour faire en sorte que le territoire litigieux demeure exempt de

                       28 Demande du Costa Rica, par. 18-20 ; le Costa Rica invoque par ailleurs de récents

                    incidents lors desquels des ressortissants nicaraguayens auraient harcelé et insulté les
                    agents costa-riciens chargés de la protection de l’environnement, causant un risque d’inci-
                    dents susceptibles d’entraîner une atteinte à l’intégrité physique de personnes ou à leur vie.

                                                                                                               25




8 CIJ1048.indb 47                                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 252

                    tout personnel nicaraguayen ; s’agissant de la présence de membres du
                    mouvement Guardabarranco, il souligne que le Costa Rica, dans sa pré-
                    cédente demande en indication de mesures conservatoires, n’a pas prié la
                    Cour d’indiquer le retrait de « personnes privées » (par. 6-14).


                           VI. La position des Parties quant à l’extension envisagée
                            des mesures conservatoires : la demande du Nicaragua

                        24. Le 14 juin 2013, le Nicaragua a présenté ses observations écrites
                    sur la demande du Costa Rica et soumis sa propre demande tendant à la
                    modification de l’ordonnance de la Cour 29, invoquant une nouvelle situa-
                    tion factuelle, c’est-à-dire la construction d’une route de 160 km le long
                    du fleuve San Juan, ainsi que la jonction des deux instances. Le Nica­
                    ragua soutient, dans ses observations écrites et sa demande, que, bien
                    qu’ayant invité le Costa Rica à ne poursuivre aucun projet de construc-
                    tion sans qu’ait été établie une évaluation en bonne et due forme de l’im-
                    pact sur l’environnement transfrontalier, ce dernier a annoncé que les
                    travaux étaient sur le point de reprendre. Le Nicaragua fait valoir que la
                    construction de la route a entraîné une aggravation de la sédimentation et
                    de la pollution du fleuve, avec les effets néfastes qui en découlent pour la
                    qualité de l’eau, la vie aquatique, la navigation sur le fleuve et les autres
                    usages que, de manière générale, il offre à la population (par. 43-46).
                        25. Le Nicaragua fait valoir que l’ordonnance du 8 mars 2011 devrait
                    être adaptée pour tenir compte des « conséquences néfastes qu’au-
                    raient les travaux menés sur le San Juan ou le long de sa rive pour le
                    fragile écosystème fluvial (qui comprend des réserves naturelles proté-
                    gées) », conséquences qui s’étendent jusqu’à la zone litigieuse située à
                    l’embouchure du fleuve. Le Nicaragua invoque également le rapport de
                    l’­UNITAR/UNOSAT, qui souligne que la zone en litige est affectée par
                    l’accumulation de sédiments fluviaux, notamment du fait de l’érosion des
                    rives, et que ce phénomène est en partie imputable aux sédiments rejetés
                    dans le fleuve à cause des travaux de construction routière. Le Nicaragua

                       29 Le Nicaragua prie la Cour de modifier comme suit la deuxième mesure indiquée dans

                    son ordonnance :
                            « Nonobstant le point 1 ci-dessus, les deux Parties pourront envoyer sur le terri-
                         toire litigieux, y compris le caño, des agents civils chargés de la protection de l’envi-
                         ronnement dans la stricte mesure où un tel envoi serait nécessaire pour éviter qu’un
                         préjudice irréparable ne soit causé à la partie de la zone humide où ce territoire est
                         situé ; les deux Parties devront se consulter au sujet de ces activités, et faire de leur
                         mieux pour rechercher ensemble des solutions communes à cet égard. »
                      Il demande que la troisième mesure soit modifiée comme suit :
                            « Chaque Partie s’abstiendra de tout acte qui risquerait d’aggraver ou d’étendre
                         le différend dont la Cour est saisie dans l’une ou l’autre des instances jointes ou d’en
                         rendre la solution plus difficile, et prendra les mesures nécessaires pour éviter pareille
                         aggravation ou extension. »

                                                                                                                26




8 CIJ1048.indb 49                                                                                                     13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 253

                    soutient que l’ordonnance devrait être modifiée sur la base de ces élé-
                    ments, et qu’il devrait être interdit aux deux Parties d’entreprendre unila-
                    téralement des activités ayant pour effet d’accentuer l’« accumulation de
                    sédiments fluviaux » dans la zone en litige (par. 47-52).
                       26. S’agissant de la jonction d’instances (voir supra), le Nicaragua
                    avance que l’ordonnance devrait valoir pour chacune des deux instances
                    désormais jointes, pour ce qui est de toutes les activités entreprises par
                    l’une ou l’autre des Parties et susceptibles de nuire à l’environnement dans
                    la zone litigieuse, et ce, afin d’éviter d’aggraver le différend. Le Nicaragua
                    rappelle la liste des mesures urgentes qui doivent être mises en œuvre pour
                    éviter que de nouveaux dommages ne soient causés au fleuve, ainsi qu’il
                    l’a exposé dans son mémoire présenté en l’affaire relative à la Construc‑
                    tion d’une route au Costa Rica le long du fleuve San Juan : réduire l’am-
                    pleur et la fréquence des effondrements et glissements de terrain dus à
                    l’affaissement du remblai ; éliminer ou réduire sensiblement les risques
                    futurs d’érosion et de dépôt à tous les points de passage de cours d’eau le
                    long de la route 1856 ; réduire immédiatement l’érosion du revêtement
                    routier et le dépôt de sédiments ; maîtriser l’érosion superficielle et les
                    dépôts consécutifs de sédiments provenant de sols nus (par. 47-52).
                       27. Dans ses observations écrites sur la demande du Nicaragua, le
                    Costa Rica soutient que la demande doit être rejetée, et ce, pour un cer-
                    tain nombre de motifs (par. 6). Premièrement, la Cour a reconnu que « le
                    titre revendiqué par le Costa Rica sur Isla Portillos [était] « plausible » »,
                    mais n’a « formulé aucune conclusion similaire concernant le Nicaragua »
                    (par. 7-10). Deuxièmement, la Cour a expressément déclaré que le
                    Costa Rica « d[evait] pouvoir envoyer des agents civils chargés de la pro-
                    tection de l’environnement » dans la zone, mais n’a pas accordé de déro-
                    gation similaire au Nicaragua (par. 11-13). Troisièmement, c’est le
                    Costa Rica, et non le Nicaragua, qui est soumis à une obligation de sur-
                    veillance de la zone, laquelle fait partie d’une zone humide protégée
                    au titre de la convention de Ramsar (par. 14-18). Quatrièmement, le
                    Costa Rica ajoute que l’ordonnance de la Cour était fondée sur le prin-
                    cipe selon lequel aucune des deux Parties n’enverrait ni ne maintiendrait
                    quiconque dans la zone (par. 19-21).
                       28. Cinquièmement, le Costa Rica souligne que le fait d’encourager
                    des activités visant à modifier le statu quo dans la zone est totalement
                    incompatible avec les mesures conservatoires effectivement indiquées par
                    la Cour et, de manière générale, avec l’objet et le but mêmes des mesures
                    conservatoires (par. 22-24). Sixièmement, la reformulation proposée par
                    le Nicaragua implique la possibilité que deux Etats exercent, de manière
                    concomitante, des activités publiques d’ordre environnemental dans une
                    même zone, ce qui accroîtrait le risque d’incidents graves (par. 25-29).
                    Septièmement, le Costa Rica soutient que la suppression proposée par le
                    Nicaragua de toute référence au Secrétariat de la convention de Ramsar
                    dans la deuxième mesure conservatoire reviendrait à priver cet organe de
                    son rôle d’appui au Costa Rica dans le cadre du processus de restauration
                    de l’environnement de la zone, conformément à la convention de Ramsar,

                                                                                               27




8 CIJ1048.indb 51                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 254

                    à laquelle le Nicaragua est également partie (par. 30-31). Enfin, le
                    Costa Rica fait valoir que l’affaire relative à la Construction d’une route au
                    Costa Rica le long du fleuve San Juan et la jonction de cette instance à
                    celle relative à Certaines activités menées par le Nicaragua dans la région
                    frontalière ne constituent pas des raisons valables qui justifieraient de
                    modifier la mesure conservatoire indiquée et d’autoriser la présence
                    d’agents nicaraguayens chargés de la protection de l’environnement dans
                    la zone (par. 32-33) 30.


                                      VII. Appréciation générale des demandes
                                           du Costa Rica et du Nicaragua

                                                 1. Demande du Costa Rica
                        29. A l’appui de sa demande, le Costa Rica rappelle que, à l’époque
                     des audiences au terme desquelles la Cour a rendu son ordonnance en
                     indication de mesures conservatoires, il a sollicité le départ des agents
                     nicaraguayens de la zone litigieuse, puisque seuls des contingents mili-
                     taires semblaient alors s’y trouver. Il indique qu’il n’était, à l’époque, nul-
                     lement question de la présence de « personnes privées » et qu’il y a donc
                    tout lieu de croire qu’un changement est intervenu dans la situation. Dans
                    ses observations écrites, le Nicaragua ne paraît pas contester cette asser-
                     tion du Costa Rica, faisant valoir que les mesures sollicitées, à l’époque,
                     par ce dernier ne portaient nullement sur le retrait de « personnes privées »
                    de la zone (voir par. 11).
                        30. Il ressort aujourd’hui des éléments de preuve et des arguments
                    ­présentés à la Cour que des « personnes privées » portant des drapeaux
                    nicaraguayens sont présentes dans la zone litigieuse. Là encore, le Nica­
                    ragua ne semble pas contester ce fait dans ses observations écrites (voir
                    par. 11-14) 31. Il apparaît donc qu’un changement est effectivement inter-
                     venu dans la situation, à savoir que, lorsque la Cour a rendu son ordon-
                     nance, le 8 mars 2011, seuls se trouvaient dans la zone litigieuse des agents
                     militaires nicaraguayens, et non des personnes privées. Le fait que la
                     Cour ait mentionné, dans le dispositif de son ordonnance, le retrait des
                     agents nicaraguayens reflète la situation telle qu’elle se présentait au
                     moment de l’adoption de son ordonnance du 8 mars 2011.


                        30 Le Costa Rica avance par ailleurs que le Nicaragua ne peut présenter sa demande en

                    indication de mesures conservatoires dans l’affaire qu’il a introduite devant la Cour qu’en
                    déposant une nouvelle demande, et non en sollicitant une modification de l’ordonnance du
                    8 mars 2011 de la Cour (par. 34-39). Il ajoute que les travaux d’atténuation visant à protéger
                    l’environnement, actuellement entrepris par le Costa Rica sur la route (intégralement en
                    territoire costa-ricien), constituent une question qui ne pourra être examinée qu’au stade
                    de l’examen au fond de l’instance introduite par le Nicaragua, et non par le biais d’une
                    demande tendant à la modification de l’ordonnance du 8 mars 2011 de la Cour (par. 40-41).
                        31 Et voir également les observations écrites du Costa Rica, par. 26.



                                                                                                               28




8 CIJ1048.indb 53                                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 255

                       31. Ceci n’implique pas nécessairement que, lorsqu’elle a utilisé le
                    terme « agents », la Cour entendait autoriser la présence de tout ressortis-
                    sant nicaraguayen qui ne serait pas un agent civil, de sécurité ou de police.
                    La présence de personnes privées dans la zone litigieuse ne semble donc
                    pas en phase avec l’objectif consistant à protéger « le titre de souveraineté
                    revendiqué par le Costa Rica sur ledit territoire ainsi qu[e] [les] droits qui
                    en découlent » et à éviter les « incidents susceptibles d’entraîner une
                    atteinte irrémédiable à l’intégrité physique de personnes ou à leur vie »,
                    lequel s’inscrit dans le cadre du raisonnement que la Cour a suivi au para-
                    graphe 75 de l’ordonnance du 8 mars 2011.
                       32. Ainsi, et au vu de ce qui précède, la présence de personnes privées
                    dans la zone litigieuse constitue un changement dans la situation initiale,
                    telle qu’elle a été présentée à la Cour lors des audiences ayant conduit à
                    l’adoption de son ordonnance du 8 mars 2011. La présence de « personnes
                    privées » ne semble conforme ni au raisonnement suivi par la Cour ni aux
                    objectifs des mesures conservatoires qu’elle a indiquées.

                       33. Les Parties ne paraissent pas contester le fait que des ressortissants
                    nicaraguayens se trouvent actuellement dans la zone litigieuse, créant une
                    situation nouvelle qui pose un risque d’incidents dans ladite zone. Etant
                    donné ce changement intervenu dans la situation (tel qu’il ressort des
                    documents et arguments présentés à la Cour), il semble exister un risque
                    d’atteinte irrémédiable à l’intégrité physique de personnes ou à leur vie
                    (selon les termes du paragraphe 75 de l’ordonnance du 8 mars 2011) jus-
                    tifiant l’adoption d’une « modification » — ou, plus précisément, d’une
                    extension — de l’ordonnance pour pallier ce risque. Il semble en outre
                    que la situation revête un caractère d’urgence, étant donné le risque que
                    de nouveaux dommages ne soient causés dans la zone litigieuse.

                                             2. Demande du Nicaragua
                       34. Les questions invoquées dans la demande du Nicaragua tendant à
                    la « modification », ou à l’extension, de l’ordonnance du 8 mars 2011 de la
                    Cour revêtent une importance particulière. De fait, dans l’ordonnance
                    qu’elle a rendue le 17 avril 2013 sur la jonction d’instances, la Cour a
                    reconnu la pertinence de la construction de la route aux fins de l’examen
                    du différend global qui divise les Parties, en déclarant :
                           « Une décision de joindre ces instances permettrait à la Cour d’exa-
                        miner simultanément la totalité des différents points en litige entre les
                        Parties, qui sont liés les uns aux autres, et notamment toutes ques-
                        tions de droit ou de fait communes aux deux différends qui lui ont
                        été soumis. Selon la Cour, le fait d’entendre et de trancher les
                        deux affaires ensemble présenterait de nombreux avantages. La Cour
                        n’escompte pas qu’une telle décision retarderait indûment la procé-
                        dure au terme de laquelle elle rendra son arrêt dans les deux affaires. »
                        (Par. 17.)

                                                                                               29




8 CIJ1048.indb 55                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 256

                       35. Cela dit, la question de la construction de la route, si importante
                    soit-elle, ne me semble pas devoir être examinée dans une ordonnance
                    relative à la « modification » ou à l’extension de mesures conservatoires
                    précédemment indiquées (le 8 mars 2011). La Cour ne semble pas totale-
                    ment convaincue que s’attache à la construction de la route, dont il est
                    prétendu qu’elle constitue une question entièrement nouvelle, un carac-
                    tère d’urgence justifiant qu’il y soit répondu par le biais d’une nouvelle
                    mesure conservatoire. Peut-être est-il utile de rappeler que le Nicaragua
                    a saisi la Cour de cette question le 21 décembre 2011, lorsqu’il a introduit
                    l’instance relative à la Construction d’une route au Costa Rica le long du
                    fleuve San Juan.
                       36. Par ailleurs, la jonction des instances relatives à Certaines activités
                    menées par le Nicaragua dans la région frontalière et à la Construction
                    d’une route au Costa Rica le long du fleuve San Juan ne me semble pas
                    justifier une « modification » de l’ordonnance du 8 mars 2011. Cette déci-
                    sion était fondée sur la situation, telle qu’elle avait été présentée par les
                    Parties, concernant la zone litigieuse, et découlait de l’appréciation de la
                    Cour selon laquelle la situation, telle qu’elle lui avait été présentée, se
                    caractérisait par « un risque réel et actuel d’incidents susceptibles d’entraî-
                    ner une atteinte irrémédiable à l’intégrité physique de personnes ou à leur
                    vie » ; la Cour a donc, sur la base de ces éléments, indiqué des mesures
                    conservatoires destinées à répondre à cette situation.
                       37. Ainsi la jonction des deux instances ne constitue-t-elle pas un chan-
                    gement dans la situation telle qu’elle avait été présentée à la Cour à
                    l’époque des audiences ayant conduit à l’adoption de son ordonnance du
                    8 mars 2011 ; elle ne me semble pas non plus constituer un fait nouveau
                    qui justifierait une « modification » de cette ordonnance. Au vu de ce qui
                    précède, et compte tenu du fait que les questions soulevées par le Nicara-
                    gua concernant la construction de la route le long du San Juan sont per-
                    tinentes, le mieux serait d’examiner celles-ci au stade de la procédure au
                    fond dans l’affaire relative à la Construction d’une route au Costa Rica le
                    long du fleuve San Juan.


                                  VIII. Effets des mesures conservatoires
                          au-delà de l’approche strictement axée sur le territoire

                       38. Le contexte factuel présenté à la Cour nous entraîne au-delà de
                    l’angle d’approche classique que constitue la question de la souveraineté
                    territoriale des Etats. Les préoccupations qui lui ont été soumises portent
                    notamment sur les conditions de vie des peuples dans leur habitat naturel
                    et sur la nécessaire protection de l’environnement. La jurisprudence inter-
                    nationale en la matière (émanant de différentes juridictions) a jusqu’à pré-
                    sent cherché à préciser la nature juridique des mesures conservatoires, en
                    insistant sur leur caractère essentiellement préventif. En effet, l’éventualité
                    ou la probabilité de dommages irréparables et l’urgence d’une situation se
                    manifestent lorsque, par exemple, un nombre croissant d’individus sont

                                                                                                30




8 CIJ1048.indb 57                                                                                     13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 257

                    menacés d’atteinte à leur intégrité physique ou à leur vie, comme dans les
                    affaires liées à des conflits armés (voir infra). Lorsqu’elles sont ordonnées
                    pour protéger les droits de personnes, les mesures conservatoires appa-
                    raissent alors revêtues d’un caractère non pas uniquement préventif mais
                    proprement tutélaire 32, en sus de leur rôle de protection des droits des
                    (Etats) parties qui sont en jeu 33.
                       39. Les circonstances de certaines affaires portées devant la Cour ont
                    conduit cette dernière, dans ses décisions relatives aux mesures conserva-
                    toires, à accorder plus d’attention à la protection des peuples vivant sur un
                    territoire (on citera, par exemple, l’affaire du Différend frontalier (Bur‑
                    kina Faso/République du Mali), 1986 ; celle de la Frontière terrestre et
                    maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), 1996 ;
                    celle des Activités armées sur le territoire du Congo (République démocra‑
                    tique du Congo c. Ouganda), 2000 ; celle relative à l’Application de la
                    convention internationale sur l’élimination de toutes les formes de discrimi‑
                    nation raciale (Géorgie c. Fédération de Russie), 2008, voir infra). Dans
                    ces décisions, et dans d’autres, la Cour s’est aussi montrée attentive au
                    sort des personnes.
                       40. La Cour a donc fait porter son examen et son analyse au-delà de
                    l’approche strictement axée sur le territoire. Le fait est que, dans diffé-
                    rentes affaires successivement portées devant elle, les bénéficiaires des
                    mesures conservatoires indiquées dépassaient largement la dimension
                    interétatique traditionnelle. Les présentes instances relatives à Certaines
                    activités menées par le Nicaragua dans la région frontalière et à la Construc‑
                    tion d’une route au Costa Rica le long du fleuve San Juan fournissent une
                    nouvelle illustration en ce sens, pour ce qui concerne les personnes se
                    trouvant actuellement dans la zone litigieuse.
                       41. Il convient de garder à l’esprit que, au cours des dernières années,
                    les mesures conservatoires ont incité la Cour à délaisser les raisonnements
                    s’appuyant sur une conception strictement territoriale, comme je l’ai fait
                    observer dans l’opinion individuelle que j’ai jointe à l’ordonnance en indi-
                    cation de mesures conservatoires récemment rendue par la Cour en l’af-
                    faire de la Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                    du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaï‑
                    lande) (mesures conservatoires, ordonnance du 18 juillet 2011, C.I.J.
                       32 Voir R. St. J. MacDonald, « Interim Measures in International Law, with Special

                    Reference to the European System for the Protection of Human Rights », Zeitschrift für
                    ausländisches öffentliches Recht und Völkerrecht, vol. 52 (1993), p. 703‑740 ; A. A. Cançado
                    Trindade, « Les mesures provisoires de protection dans la jurisprudence de la Cour inter­
                    américaine des droits de l’homme », dans Mesures conservatoires et droits fondamentaux
                    (G. Cohen-Jonathan et J.‑F. Flauss, dir. publ.), Bruxelles, Bruylant/Nemesis, 2005,
                    p. 145‑163, et Revista do Instituto Brasileiro de Direitos Humanos, vol. 4 (2003), p. 13‑25 ;
                    A. Saccucci, Le Misure Provvisorie nella Protezione Internazionale dei Diritii Umani, Turin,
                    Giappichelli Ed., 2006, p. 103‑241 et 447-507.
                       33 Voir E. Hambro, « The Binding Character of the Provisional Measures of Protec-

                    tion Indicated by the International Court of Justice », dans Rechtsfragen der Internatio‑
                    nalen Organisation — Festschrift für Hans Wehberg (W. Schätzel et H.‑J. Schlochauer, dir.
                    publ.), Francfort, 1956, p. 152‑171.

                                                                                                              31




8 CIJ1048.indb 59                                                                                                   13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 258

                    Recueil 2011 (II), p. 537). Après avoir examiné le rapport du droit au
                    temps, j’ai présenté quelques considérations concernant le rapport du
                    droit à l’espace, en rattachant celui-ci (le territoire) à l’élément humain de
                    la notion d’Etat, c’est-à-dire la population (par. 43-44 et 62-63). Le droit
                    international a, d’une certaine manière, vocation anticipatoire lorsqu’il
                    régit les faits de société, et ce, afin d’empêcher le désordre et le chaos,
                    ainsi que tout préjudice irréparable. C’est là la raison d’être des mesures
                    conservatoires : prévenir et éviter un préjudice irréparable dans des situa-
                    tions présentant un caractère de gravité et d’urgence. Manifestement pré-
                    ventives, pareilles mesures sont de nature anticipative, tournées vers
                    l’avenir. Elles illustrent ainsi la dimension préventive de la sauvegarde des
                    droits (par. 64).
                       42. Dans mon opinion individuelle, j’ai expliqué que rien, d’un point
                    de vue épistémologique, n’empêchait ou ne rendait inappropriée l’exten-
                    sion — qui, à mon sens, s’impose ici — de la protection offerte par des
                    mesures conservatoires du type de celles indiquées dans cette ordonnance
                    à la vie humaine ainsi qu’au patrimoine culturel et spirituel mondial.
                    Au contraire, les mesures conservatoires indiquées dans cette récente
                    ordonnance ont ceci de positif que la protection qu’elles visent s’étend
                    non seulement à la zone territoriale en cause, mais aussi — conformé-
                    ment à un principe fondamental du droit international — à la vie et à
                    l’intégrité physique des êtres humains vivant ou se trouvant dans la zone
                    concernée, ou à proximité de celle-ci, aussi bien qu’au temple de
                    Préah Vihéar lui-même, situé dans ladite zone, et à tout ce que le temple
                    représente (par. 66).
                       43. Dans cette même opinion individuelle, j’ai ajouté que la Cour
                    devrait aujourd’hui se montrer prête à accorder toute l’importance voulue
                    à la dimension humaine (par. 97) et, ainsi, à englober territoire et popula‑
                    tion ; j’ai, à cet égard, fait état des réflexions suivantes :
                            « Tout ne peut pas être ramené à la souveraineté territoriale. Le
                         droit fondamental de l’homme à la vie n’est en rien subsumé sous la
                         souveraineté territoriale. Le droit de l’homme de ne pas être déplacé
                         ou évacué de force de ses foyers ne se confond nullement avec la
                         souveraineté territoriale. La Cour se doit d’adapter son mode de
                         pensée et son langage aux besoins nouveaux de protection lorsqu’elle
                         décide d’indiquer ou de prescrire des mesures conservatoires.
                            Si l’on prend en outre en considération, aux fins de l’indication de
                         mesures conservatoires, la protection du patrimoine culturel et spiri-
                        tuel mondial (cf. supra), le tableau n’en apparaît que plus complexe
                        et la conception strictement territoriale moins satisfaisante. Le
                        ­facteur humain occupe la première place ici. Cela montre à quel point
                         la protection offerte par des mesures conservatoires peut, dans ces
                         circonstances, être multidimensionnelle, allant bien au-delà de la
                         souveraineté territoriale d’un Etat pour englober territoire, popula‑
                         tion et valeurs humaines. » (C.I.J. Recueil 2011 (II), p. 599‑600,
                         par. 99-100.)

                                                                                               32




8 CIJ1048.indb 61                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 259

                               IX. Les bénéficiaires des mesures conservatoires
                             au-delà de la dimension interétatique traditionnelle

                       44. Dans les différends internationaux portés devant la Cour, seuls les
                    Etats, en tant que parties en présence, peuvent solliciter des mesures
                    conservatoires. Toutefois, au cours des dernières années, les droits invo-
                    qués à l’appui de pareilles demandes ont eu tendance à dépasser la dimen-
                    sion strictement interétatique 34. Dans plusieurs affaires successives, les
                    mesures demandées avaient vocation à bénéficier, en fin de compte, aux
                    personnes concernées, les Etats demandeurs présentant des arguments
                    correspondants à cet effet, et ce, dans différents contextes. Ainsi, dans
                    l’ordonnance qu’elle a rendue le 15 décembre 1979 en l’affaire des Otages
                    (Personnel diplomatique et consulaire des Etats-Unis à Téhéran (­Etats-Unis
                    d’Amérique c. Iran), mesures conservatoires, ordonnance du 15 décembre
                    1979, C.I.J. Recueil 1979, p. 7), la Cour a pris en considération les argu-
                    ments de la partie américaine en faveur de la protection de la vie, de la
                    liberté et de la sécurité de ses ressortissants (par. 37), et indiqué des
                    mesures conservatoires pour garantir la protection de ces droits
                    (point 1 A) du dispositif), après avoir rappelé les « obligations impéra‑
                    tives » codifiées dans les conventions de Vienne sur les relations diploma-
                    tiques et consulaires de 1961 et 1963 (par. 41) et souligné que
                         « la persistance de la situation qui fait l’objet de la requête expose les
                         êtres humains concernés à des privations, à un sort pénible et angois-
                         sant et même à des dangers pour leur vie et leur santé et par consé-
                         quent à une possibilité sérieuse de préjudice irréparable » (par. 42).
                       45. Cinq ans plus tard, dans l’ordonnance qu’elle a rendue le 10 mai
                    1984 en l’affaire des Activités militaires et paramilitaires au Nicaragua et
                    contre celui-ci (Nicaragua c. Etats-Unis) (C.I.J. Recueil 1984, p. 169), la
                    Cour a indiqué des mesures conservatoires (point B 2) du dispositif) après
                    avoir pris acte de l’argument de l’Etat requérant, le Nicaragua, tendant à
                    voir protéger le droit de ses ressortissants à la vie, à la liberté et à la sécu-
                    rité (par. 32). Peu après, dans l’ordonnance unanimement saluée qu’elle a
                    rendue le 10 janvier 1986 en l’affaire du Différend frontalier (Burkina Faso/
                    République du Mali) (C.I.J. Recueil 1986, p. 3), et que les Parties en pré-
                    sence ont dûment exécutée, la chambre de la Cour a pris acte de la préoc-
                    cupation exprimée par les Parties à l’égard de l’intégrité et de la sécurité
                    des personnes qui se trouvaient dans la zone en litige (par. 6 et 21). Une
                    dizaine d’années plus tard, dans son ordonnance du 15 mars 1996 en l’af-
                    faire de la Frontière terrestre et maritime entre le Cameroun et le Nigéria
                    (Cameroun c. Nigéria) (C.I.J. Recueil 1996 (I), p. 58), la Cour a pris en

                       34 Dans la triade d’affaires Breard/LaGrand/Avena, par exemple, des mesures conser-

                    vatoires ont été demandées pour empêcher qu’une atteinte irréparable ne soit causée au
                    droit à la vie des personnes condamnées (sursis d’exécution) dans les circonstances de leurs
                    affaires (voir les mesures conservatoires indiquées dans les ordonnances du 9 avril 1998, du
                    3 mars 1999 et du 5 février 2003).

                                                                                                             33




8 CIJ1048.indb 63                                                                                                  13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 260

                    considération la mise en garde de l’Etat requérant, selon lequel les affron-
                    tements armés incessants dans la région causaient notamment des « pertes
                    irrémédiables en vies et en souffrances humaines et d’importants dom-
                    mages matériels » (par. 19).
                       46. En décidant d’indiquer des mesures conservatoires, la Cour a
                    estimé que n’étaient pas seulement en jeu les droits revendiqués par les
                    deux Etats, mais également les droits des personnes concernées (par. 38-39
                    et 42). En réalité, dans le contexte de cette affaire, caractérisée par la souf-
                    france d’êtres humains victimes de conflits armés de grande intensité, je
                    dirais que les mesures conservatoires avaient pour objet de faire porter
                    cette protection principalement sur les personnes. Une autre ordon-
                    nance, celle rendue en l’affaire des Activités armées sur le territoire du
                    Congo (République démocratique du Congo c. Ouganda) (C.I.J. Recueil
                    2000, p. 111), illustre la manière dont la reconnaissance des droits à pro-
                    téger au moyen de mesures conservatoires permet de dépasser la dimen-
                    sion strictement interétatique. Dans son ordonnance du 1er juillet 2000, la
                    Cour a ainsi pris en considération l’allégation de « violations des droits de
                    l’homme » présentée par l’Etat requérant — droits dont celui-ci revendi-
                    quait la protection au titre de certains instruments internationaux
                    (par. 4-5 et 18-19) — et son argument en faveur de la protection de ses
                    habitants (par. 31) et de ses propres « droits au respect des règles du droit
                    international humanitaire et des instruments relatifs à la protection des
                    droits de l’homme » (par. 40).
                       47. La Cour, reconnaissant l’impérieuse nécessité d’indiquer des
                    mesures conservatoires (par. 43-44), a estimé qu’« il n’[était] pas … contesté
                    que des violations graves et répétées des droits de l’homme et du droit
                    international humanitaire, y compris des massacres et autres atrocités »,
                    avaient été commises sur le territoire de la République démocratique du
                    Congo (par. 42). Elle a donc invité les deux Parties à, notamment,
                    « prendre toutes mesures nécessaires pour assurer, dans la zone de conflit,
                    le plein respect des droits fondamentaux de l’homme, ainsi que des règles
                    applicables du droit humanitaire » (point 3 du dispositif).
                       48. Dans l’ordonnance qu’elle a rendue le 8 avril 1993 en l’affaire rela-
                    tive à l’Application de la convention pour la prévention et la répression du
                    crime de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et Monténé‑
                    gro)) (C.I.J. Recueil 1993, p. 3), la Cour, ayant conclu à l’existence d’un
                    « risque grave » pour les vies humaines, a indiqué des mesures conserva-
                    toires 35. Dans son ordonnance ultérieure du 13 septembre 1993 en la
                    même affaire (ibid., p. 325), la Cour a de nouveau exprimé son engage-
                    ment en faveur de la protection des droits de l’homme et des droits des

                       35 La Cour a en outre rappelé la résolution 96 (I) du 11 décembre 1946 de l’Assem-

                    blée générale (également mentionnée dans son avis consultatif de 1951 sur les Réserves
                    à la convention sur le génocide) pour souligner que le crime de génocide « bouleverse la
                    conscience humaine, inflige de grandes pertes à l’humanité … et est contraire à la loi morale
                    ainsi qu’à l’esprit et aux fins des Nations Unies » (C.I.J. Recueil 1993, p. 23, par. 49).


                                                                                                              34




8 CIJ1048.indb 65                                                                                                   13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 261

                    peuples (par. 38). De même, dans son ordonnance du 15 octobre 2008 en
                    l’affaire relative à l’Application de la convention internationale sur l’élimi‑
                    nation de toutes les formes de discrimination raciale (Géorgie c. Fédération
                    de Russie) (C.I.J. Recueil 2008, p. 412), elle a, une fois encore, fait part de
                    sa volonté de préserver les vies humaines et l’intégrité physique des per-
                    sonnes (par. 122 et 142-143).
                       49. Il ressort de l’analyse qui précède que, au cours des trente dernières
                    années, la Cour a progressivement abandonné l’approche strictement
                    interétatique pour prendre en considération les droits à protéger au
                    moyen des mesures conservatoires sollicitées. Les nostalgiques du passé,
                    accrochés à leur propre dogmatisme, ne sauraient nier qu’aujourd’hui les
                    Etats qui portent leurs différends devant la Cour ont pris conscience de ce
                    que, malgré le caractère interétatique de cette procédure contentieuse, ils
                    ne sont plus les seuls à pouvoir prétendre à la protection de leurs droits,
                    et le reconnaissent — ce qui est tout à leur honneur — en défendant aussi,
                    devant la Cour, les intérêts des personnes, qu’il s’agisse ou non de leurs
                    ressortissants, voire, plus largement, de leurs habitants.
                       50. Les faits tendent à prendre le pas sur les normes, et celles-ci doivent
                    donc pouvoir répondre aux nouvelles situations qu’elles sont censées
                    réglementer, en accordant aux valeurs jugées supérieures toute l’attention
                    qu’elles méritent 36. Les Etats amenés à ester devant la Cour continuent à
                    avoir le monopole du jus standi ainsi que du locus standi in judicio, en ce
                    qui concerne les demandes en indication de mesures conservatoires, mais
                    cela ne semble pas avoir empêché jusqu’à présent de protéger les droits
                    des personnes en même temps que ceux des Etats. Il n’est pas rare que les
                    droits dont la protection est recherchée à travers les mesures conserva-
                    toires bénéficient, en fin de compte, à des êtres humains, aux côtés des
                    Etats sur le territoire desquels ils vivent. Les mesures conservatoires indi-
                    quées dans un certain nombre d’ordonnances successives de la Cour ont
                    transcendé la dimension interétatique artificielle du passé, et en sont
                    venues à étendre la protection à des droits dont les titulaires ultimes sont
                    des êtres humains.


                                     X. Effets des mesures conservatoires
                             au-delà de la dimension interétatique traditionnelle

                       51. Dans l’affaire relative à des Questions concernant l’obligation de
                    poursuivre ou d’extrader (Belgique c. Sénégal) (ordonnance du 28 mai
                    2009, C.I.J. Recueil 2009, p. 139), la Cour s’est refusée à indiquer des
                    mesures conservatoires. J’ai souligné à cette occasion, dans une longue
                    opinion dissidente, que le droit fondamental en jeu concernait la réalisa‑
                    tion de la justice, élément central dans cette affaire et d’importance capi-
                    tale, qui méritait donc d’être dûment pris en considération. La dimension

                       36 Voir notamment G. Morin, La révolte du droit contre le code — La révision nécessaire

                    des concepts juridiques, Paris, Libr. Rec. Sirey, 1945, p. 2, 6-7 et 109-115.

                                                                                                           35




8 CIJ1048.indb 67                                                                                                13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 262

                    strictement interétatique semblait avoir été dépassée au profit de la recon-
                    naissance des droits à sauvegarder, d’autant plus que ce qui était alors en
                    jeu — et l’est toujours —, c’est la recherche de la justice (le droit à ce que
                    justice soit rendue). Dans cette affaire, opposant la Belgique au Sénégal,
                    le facteur crucial était, comme je l’ai souligné alors, la ténacité dont les
                    victimes n’avaient cessé de faire preuve jusqu’à ce jour dans leur longue
                    (vingt ans) et vaine quête de justice au titre des atrocités attribuées au
                    régime Habré au Tchad (par. 56).
                       52. J’ai également exposé, dans cette même opinion dissidente (par. 97),
                    que ce n’est pas parce que le caractère contraignant des mesures conser-
                    vatoires est aujourd’hui incontestable — tel n’était pas le cas lors de la
                    « préhistoire » de cette institution —, grâce à la propre res interpretata de
                    la Cour, que nous sommes arrivés au faîte de l’évolution de la jurispru-
                    dence de la Cour en la matière. Bien au contraire, je ne puis m’empêcher
                    de penser que nous n’assistons là qu’aux débuts de cette évolution juris-
                    prudentielle. L’analyse à laquelle je me suis livré (supra) sur ce point dans
                    la présente opinion indique que, si des progrès ont certes été réalisés, il
                    reste beaucoup à faire.
                       53. L’appréciation de l’urgence et de la probabilité de dommages irré-
                    parables est un exercice dont la Cour est aujourd’hui familière ; toutefois,
                    et bien que la caractérisation de la nature juridique et de la teneur concrète
                    du ou des droits à préserver ne semble soulever aucune difficulté particu-
                    lière, il en va tout autrement à l’égard des effets et conséquences juridiques
                    de l’indication ou, davantage encore, de la non-indication de mesures
                    conservatoires des droits en question. Voilà donc qui nous amène à nous
                    pencher sur les effets des mesures conservatoires, par-delà la dimension
                    interétatique traditionnelle. Sur ce point, le chemin à parcourir semble
                    encore long.
                       54. Dans la présente affaire, qui divise deux pays d’Amérique latine,
                    les nouvelles mesures conservatoires sollicitées dans la demande du
                    Costa Rica visent à protéger des personnes de toute « atteinte à [leur] inté-
                    grité physique … ou à leur vie » (supra), en faisant en sorte que celles-ci
                    ne demeurent pas dans la zone litigieuse ; les nouvelles mesures conserva-
                    toires sollicitées visent non seulement les agents de la force publique mais
                    également les simples particuliers, dépassant ainsi largement la dimension
                    interétatique traditionnelle.
                       55. Dans ces conditions, les expressions utilisées par le Nicaragua et le
                    Costa Rica dans leurs arguments respectifs présentés à la Cour méritent
                    d’être relevées. Dans ses observations écrites 37, le Nicaragua fait référence
                    aux « personnes privées » (private individuals aux paragraphes 11 et 13-14
                    ou private persons au paragraphe 12), aux « ressortissants nicaraguayens »
                    (par. 16 et 30) et à « un groupe de jeunes gens » (par. 29). Le Costa Rica
                    se réfère pour sa part, dans sa demande 38, aux « ressortissants nicara-
                    guayens » (par. 7-8, 10-11 et 17-18), aux « Nicaraguayens » (par. 13-14),

                      37   Observations écrites du Nicaragua.
                      38   Demande du Costa Rica.

                                                                                               36




8 CIJ1048.indb 69                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 263

                    ainsi qu’aux « personnes nicaraguayennes » (par. 19-21), aux « individus »
                    (par. 9) et aux « citoyens » (par. 10) du Nicaragua. Les observations écrites
                    du Costa Rica 39 renvoient par ­ailleurs aux « Nicaraguayens » (par. 28),
                    aux « ressortissants nicaraguayens » (par. 17-18, 25-27 et 29), aux « volon-
                    taires » nicaraguayens (par. 21), aux « personnes privées » (par. 27) et aux
                    « personnes » (par. 7 et 28). Il apparaît donc clairement que le Nicaragua
                    et le Costa Rica sont tous deux soucieux de protéger les êtres humains,
                    êtres de chair et d’os dotés d’une âme.
                       56. Chaque Etat est tenu de protéger l’ensemble des personnes qui
                    relèvent de sa juridiction. De par leur nature préventive, les mesures
                    conservatoires apparaissent sous-tendues non pas simplement par un prin-
                    cipe de précaution mais par une vocation proprement tutélaire, étant aussi
                    destinées à protéger les personnes des actes de harcèlement et des menaces
                    afin d’éviter les « atteintes à [leur] intégrité physique ou à leur vie ». Après
                    tout, le respect et l’exécution conforme des obligations prescrites dans le
                    cadre de mesures conservatoires ne profitent pas seulement aux Etats, mais
                    également aux êtres humains — élément important dont ne tient aucun
                    compte l’approche strictement interétatique. Or, cette conception tradi-
                    tionnelle est depuis bien longtemps dépassée et semble insuffisante, voire
                    inadéquate, aux fins des obligations découlant des mesures conservatoires.


                                   XI. Le bon exercice de la fonction judiciaire
                                internationale : le principe de « réserve judiciaire »
                                             ou l’art de ne rien faire

                       57. L’ordonnance que la Cour a rendue ce jour sur les demandes en
                    indication de mesures conservatoires présentées dans les affaires relatives
                    à Certaines activités menées par le Nicaragua dans la région frontalière
                    (Costa Rica c. Nicaragua) et à la Construction d’une route au Costa Rica
                    le long du fleuve San Juan (Nicaragua c. Costa Rica) manque cruellement
                    de logique. Après avoir examiné les arguments des Parties, la Cour conclut,
                    concernant la demande du Costa Rica, qu’un changement s’est produit
                    dans la situation puisqu’il s’avère aujourd’hui que des « groupes organisés
                    de personnes », dont la présence n’était pas envisagée lorsqu’elle a pris sa
                    décision d’indiquer des mesures conservatoires, « séjournent régulière-
                    ment dans le territoire litigieux » (par. 25). Or, la Cour, bien qu’admettant
                    qu’un changement est intervenu, n’en tire aucune conséquence.
                       58. La Cour se contente de dire que, « nonobstant le changement inter-
                    venu dans la situation », les conditions ne sont, à son sens, « pas réunies
                    pour qu’elle modifie les mesures » indiquées dans son ordonnance du
                    8 mars 2011 (par. 36). Ce qui nous conduit simplement au constat suivant :
                    la majorité de la Cour a expressément admis que « la présence de groupes
                    organisés de ressortissants nicaraguayens dans le territoire litigieux »
                    entraîne un risque d’aggravation (par. 37). Et pourtant, la Cour ne fait rien.
                      39   Observations écrites du Costa Rica.

                                                                                                 37




8 CIJ1048.indb 71                                                                                      13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 264

                    Elle reconnaît en outre que cette nouvelle situation « est exacerbée » (!)
                    par « l’exiguïté du territoire concerné et le nombre de ressortissants
                    ­nicaraguayens qui y séjournent régulièrement » (par. 37). Et pourtant, la
                     Cour ne fait rien. Elle confirme, enfin, que des incidents peuvent se pro-
                     duire à tout moment. Quel type d’incidents ? De ceux qui entraînent des
                     « atteintes à l’intégrité physique ou à la vie » des personnes se trouvant
                     dans le territoire en cause — contre lesquelles la Cour elle-même avait mis
                     en garde dans son ordonnance du 8 mars 2011 (voir par. 20 supra) — ainsi
                     que des dommages à l’environnement. Et pourtant, la Cour ne fait rien.
                        59. Or, il est parfaitement clair, à mon sens, que la nouvelle situation
                     créée dans la zone litigieuse en la présente affaire réunit les conditions d’ur-
                     gence et de probabilité d’un préjudice irréparable, et exige donc incontesta-
                     blement de nouvelles mesures conservatoires, pour éviter qu’un préjudice
                     irréparable ne soit causé aux personnes concernées ou à l’environnement.
                     Pareilles nouvelles mesures, que la majorité de la Cour s’est refusée à adop-
                     ter, indiqueraient clairement que chacune des Parties doit s’abstenir d’en-
                     voyer — et de maintenir — dans la zone litigieuse, notamment dans le caño,
                     non seulement des agents (civils, de police ou de sécurité), mais également
                     tout « groupe organisé » de personnes ainsi que toutes « personnes privées ».
                        60. En réalité, ce n’est pas la première fois que la Cour fait preuve, de
                     manière injustifiée, de « réserve judiciaire » (attitude qu’affectionnent tout
                     particulièrement les éléments traditionnellement conservateurs, pour ne
                     pas dire réactionnaires, de la profession) dans le contexte de mesures
                     conservatoires, même lorsque sont réunies les conditions requises d’ur‑
                     gence et de probabilité d’un préjudice irréparable. C’est ce qu’elle a fait il y
                     a quatre ans, dans son ordonnance du 28 mai 2009 en l’affaire relative à
                     des Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
                     c. Sénégal) (C.I.J. Recueil 2009, p. 139), en refusant d’indiquer ou d’or-
                     donner les mesures sollicitées.
                        61. J’ai joint à cette ordonnance une longue opinion dissidente (par. 1-
                     105), où j’ai tenté de préserver l’intégrité du corpus juris de la convention
                     des Nations Unies de 1984 contre la torture. L’ordonnance rendue par la
                     Cour le 28 mai 2009, par laquelle elle a estimé que les circonstances de
                     l’affaire n’appelaient pas l’exercice du pouvoir qui lui est conféré par l’ar-
                     ticle 41 du Statut d’indiquer des mesures conservatoires, a été rapidement
                     suivie d’une période d’incertitude (infra) due à la vacuité de la « réserve »
                     que la Cour s’était imposée et à son manque apparent de sensibilité à
                     l’égard des valeurs humaines sous-jacentes.
                        62. A cette occasion, m’écartant du raisonnement suivi par la majorité,
                     j’ai tenté de démontrer l’existence d’une urgence manifeste dans la situa-
                     tion des victimes de la torture et de leurs proches, au regard de leur droit
                     à ce que justice soit rendue en application de la convention contre la tor-
                     ture. Comme je l’ai rappelé plus récemment 40, la Cour a opté pour la

                       40 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),

                    arrêt, C.I.J. Recueil 2012 (II), opinion individuelle de M. le juge Cançado Trindade,
                    p. 518‑527, par. 82-103.

                                                                                                           38




8 CIJ1048.indb 73                                                                                                13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 265

                    facilité en s’appuyant sur un acte d’engagement unilatéral (conceptualisé
                    dans le cadre traditionnel des relations interétatiques) que l’Etat défen-
                    deur avait pris au cours de la procédure. Cet engagement n’a pas eu pour
                    effet, me semble-t-il, de faire disparaître les conditions requises, relative-
                    ment à l’urgence et au risque de préjudice irréparable, pour l’indication de
                    mesures conservatoires 41, pas plus qu’il n’a effacé les longues souffrances
                    infligées par le régime Habré pendant la vingtaine d’années qu’a duré la
                    saga judiciaire menée pour que justice soit rendue.
                       63. La Cour a pourtant pris le parti de la passivité, se posant en simple
                    spectateur des événements qui allaient suivre. De fait, à la suite de son
                    ordonnance du 28 mai 2009, aucune démarche n’a été mise en œuvre par
                    l’Etat défendeur en vue d’organiser, au Sénégal, le procès de M. His-
                    sène Habré ; le retour de ce dernier au Tchad a été annoncé, de même que
                    son expulsion imminente du Sénégal, laquelle a été annulée à la dernière
                    minute sous la pression de l’opinion publique 42. Il est heureux que
                    M. H. Habré n’ait pas échappé à son assignation à résidence à Dakar et
                    qu’il n’ait pas été expulsé du Sénégal. Au lieu de prendre le contrôle de la
                    situation, la Cour, par cette attitude de réserve, a préféré s’en remettre au
                    hasard, à sa bonne fortune. Or, elle ne saurait continuer à dépendre ainsi
                    de la chance, qui ne sera peut-être pas toujours de son côté. Ainsi que
                    Sophocle le faisait dire, avec une éternelle clairvoyance, au chœur de l’une
                    de ses tragédies, gardons-nous d’appeler jamais un homme heureux avant
                    qu’il ait franchi le terme de sa vie sans avoir subi un chagrin 43 (une bles-
                    sure physique ou spirituelle).
                       64. Dans l’ordonnance adoptée ce jour, 16 juillet 2013, la Cour s’est à
                    nouveau imposé la réserve : cette fois, après avoir estimé qu’un change-
                    ment était bien intervenu dans la situation, elle a considéré que les cir-
                    constances qui lui avaient été présentées n’étaient pas de nature à exiger
                    la modification de son ordonnance du 8 mars 2011, et s’est contentée d’en
                    réaffirmer les termes. Elle a par ailleurs indiqué qu’elle « n’aper[ceva]it
                    pas … l’élément d’urgence » (par. 35). La Cour fonde son raisonnement
                    sur une pétition de principe, et ne fournit aucun argument convaincant
                    pour justifier sa décision de ne pas indiquer de nouvelles mesures conser-
                    vatoires malgré la situation nouvelle. Elle se contente de réaffirmer des
                    mesures déjà indiquées, et ce, pour répondre à une situation nouvelle et
                    distincte dont elle reconnaît ce caractère nouveau et distinct.
                       65. La Cour a préféré céder à un formalisme malheureux, se conten-
                    tant d’indiquer que, nonobstant le changement intervenu dans la situa-
                    tion, « les conditions ne sont pas réunies pour qu’elle modifie les mesures
                    qu’elle a indiquées dans son ordonnance du 8 mars 2011 » (par. 25, 31,
                    35-36). Il s’agit là d’une pétition de principe, par laquelle la Cour établit
                    indûment une condition supplémentaire à l’indication des mesures conser-
                    vatoires ayant pour effet de la rendre plus difficile — voire de l’exclure

                      41 Voir C.I.J. Recueil 2012 (II), p. 517, par. 79.
                      42 Voir ibid., p. 515‑516, par. 73-75.
                      43 Sophocle, Œdipe roi (vers 429 av. J.-C.).



                                                                                               39




8 CIJ1048.indb 75                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 266

                    purement et simplement —, ce qui est contraire à l’esprit de son instru-
                    ment constitutif. La Cour n’approfondit pas son dictum et ne fournit pas
                    la moindre démonstration pour étayer son affirmation. L’incohérence
                    manifeste de cette position tient au fait que, ayant conclu qu’un change-
                    ment est bien intervenu dans la situation, elle n’estime pas pour autant
                    nécessaire de modifier son ordonnance, ou plutôt d’en étendre les termes,
                    afin de répondre à la situation nouvelle, qui réunit pourtant les conditions
                    requises relativement au risque (d’atteintes à l’intégrité physique de per-
                    sonnes ou à leur vie, et de dommages à l’environnement) et à l’urgence.
                       66. La Cour n’a pas indiqué de nouvelles mesures conservatoires dans
                    la présente ordonnance parce que, pour des raisons qui m’échappent, elle
                    ne souhaitait tout simplement pas le faire. Une fois encore, la Cour en est
                    réduite à espérer que tout se passera bien, exprimant toutefois sa « préoc-
                    cupation » à l’égard de la situation nouvelle (par. 37), étant donné la
                    menace et le risque manifeste de préjudice qu’elle présente. Au lieu de
                    rester préoccupée, elle aurait bien mieux fait d’ordonner les mesures
                    conservatoires requises par la situation nouvelle créée dans la zone liti-
                    gieuse. Une fois encore, elle choisit de s’en remettre à la fatalité et à la
                    chance, ne faisant aucun cas des grandes précautions dont il convient
                    d’entourer le destin si l’on en croit l’une des réflexions de Cicéron, qui
                    nous sont parvenues à l’état de fragments, pour qui la souffrance et la
                    tragédie humaines n’avaient pas de secret 44. Tout avisé qu’il était, Cicé-
                    ron n’a pas franchi le terme de sa vie sans avoir subi un chagrin : sa mort
                    fut violente et accompagnée de grandes souffrances…
                       67. Le 8 mars 2011, la Cour a indiqué des mesures conservatoires non
                    pas simplement parce que les personnes présentes dans la zone litigieuse
                    étaient des agents (civils, de police ou de sécurité), mais également parce
                    que leur présence dans cette zone menaçait son fragile écosystème et
                    posait un risque d’atteinte irréparable à l’intégrité physique de ces per-
                    sonnes ou à leur vie (par. 75). La situation nouvelle, c’est-à-dire la pré-
                    sence de « groupes organisés » de personnes privées dans la zone, équivaut,
                    selon moi, à des circonstances nouvelles qui nécessitaient clairement l’in-
                    dication de mesures conservatoires supplémentaires. En raison de l’ur-
                    gence et du risque de préjudice irréparable qu’il représente, le changement
                    intervenu justifiait de modifier la précédente ordonnance de la Cour, à la
                    lumière des dispositions de l’article 41 du Statut de la Cour et du para-
                    graphe premier de l’article 76 de son Règlement.
                       68. Par ailleurs, le raisonnement de la Cour souffre d’un manque
                    patent de cohérence lorsque celle-ci concède, à la fin de l’ordonnance, que
                    la présence de « groupes organisés » de personnes dans la zone litigieuse
                    crée un « risque d’incidents susceptibles d’aggraver le présent différend »,
                    étant donné, notamment, « l’exiguïté du territoire » en cause et « le nombre
                    de ressortissants nicaraguayens » qui y séjournent (par. 37). Si la Cour
                    reconnaît expressément pareil risque, et exprime ensuite sa « préoccupa-
                    tion » à l’égard de cette situation nouvelle (ibid.), il apparaît évident que
                      44   Cicéron, Traité du destin [De fato] (vers 44 av. J.-C.), fragments 41-43.

                                                                                                       40




8 CIJ1048.indb 77                                                                                           13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 267

                    les mesures conservatoires déjà indiquées devraient être modifiées ou
                    étendues afin de répondre à ce changement. Il me semble préoccupant que
                    la Cour ne l’ait pas fait, malgré le risque d’atteintes à l’intégrité physique
                    ou à la vie des personnes séjournant dans la zone litigieuse, étant donné
                    que les droits en jeu — et les obligations correspondantes — dépassent la
                    dimension strictement interétatique, élément que la Cour ne semble pas
                    avoir pris en compte comme elle l’aurait dû.


                               XII. Épilogue : vers un régime juridique autonome
                                          des mesures conservatoires

                       69. Je l’ai déjà exposé : la dimension strictement interétatique est, depuis
                    bien longtemps, dépassée et semble aujourd’hui inappropriée pour appré-
                    hender les obligations découlant de l’indication de mesures conservatoires.
                    Bien que l’ayant souligné dans d’autres affaires, portées tant devant la Cour
                    que devant une autre juridiction 45, j’ai cru utile de m’y attarder plus lon-
                    guement dans la présente opinion dissidente (supra). Examiner une affaire
                    donnée selon un point de vue ou une dimension strictement et exclusive-
                    ment interétatique, sans tenir compte de ses circonstances particulières,
                    reviendrait à ignorer la complexité de l’ordre juridique international
                    contemporain. L’institution des mesures conservatoires a, me semble-t-il,
                    besoin d’un affinage conceptuel général. Cela m’amène au dernier point de
                    la présente opinion dissidente, à savoir la nécessité de construire un régime
                    juridique autonome des mesures conservatoires, tel que je le comprends.
                       70. La mise en œuvre des mesures conservatoires intervient parallèlement
                    au déroulement de la procédure qui doit conduire à la décision que prendra
                    la Cour sur le fond de l’affaire qui lui est soumise. Si, dans une affaire don-
                    née, la Cour conclut par exemple, dans sa décision sur le fond, à l’existence
                    d’une violation du droit international et estime, parallèlement, que les
                    mesures conservatoires qu’elle a indiquées n’ont pas été dûment mises en
                    œuvre, cette absence de mise en œuvre constitue une violation supplémen‑
                    taire d’une obligation internationale. Dans le cadre de ses travaux en la
                    matière, la Cour doit encore approfondir la question des conséquences juri‑
                    diques d’une absence de mise en œuvre des mesures conservatoires, les-
                    quelles, de mon point de vue, jouissent d’une autonomie qui leur est propre.
                       71. Les mesures conservatoires indiquées ou ordonnées par la Cour
                    (ou par tout autre tribunal international) génèrent en elles-mêmes, pour

                       45 Voir A. A. Cançado Trindade, Derecho Internacional de los Derechos Humanos —

                    Esencia y Trascendencia (Votos en la Corte Interamericana de Derechos Humanos, 1991-
                    2006), Mexico, Ed. Porrúa/Universidad Iberoamericana, 2007, p. 925, 935, 947, 952, 958,
                    974, 977, 981, 985, 991, 1010 et 1014 ; A. A. Cançado Trindade, Los Tribunales Inter‑
                    nacionales Contemporáneos y la Humanización del Derecho Internacional, Buenos Aires,
                    Ed. Ad-Hoc, 2013, p. 22‑28, 77-90, 106-113 et 175-179 ; A. A. Cançado Trindade, « La
                    Humanización del Derecho Internacional y los Límites de la Razón de Estado », Revista
                    da Faculdade de Direito da Universidade Federal de Minas Gerais, Belo Horizonte, vol. 40
                    (2001), p. 11‑23.

                                                                                                         41




8 CIJ1048.indb 79                                                                                              13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 268

                    les Etats concernés, des obligations distinctes de celles découlant de la
                    décision (ultérieurement) rendue sur le fond de l’affaire considérée (puis,
                    le cas échéant, dans le cadre de la procédure relative aux réparations). En
                    ce sens, les mesures conservatoires participent, me semble-t-il, d’un régime
                    juridique autonome qui leur est propre, caractérisé par l’importance par-
                    ticulière de leur dimension préventive. Indépendamment de la décision
                    (ultérieurement) rendue par la Cour sur le fond, la responsabilité interna-
                    tionale d’un Etat peut être engagée en raison de l’absence de mise en
                    œuvre ou de la violation d’une mesure conservatoire ordonnée par la
                    Cour (ou par un autre tribunal international).
                       72. En somme, je suis d’avis que les mesures conservatoires, dotées
                    d’une base conventionnelle — comme celles indiquées par la Cour (en
                    application de l’article 41 de son Statut) —, jouissent également d’une
                    autonomie propre en ce qu’elles relèvent d’un régime juridique spécifique,
                    et que tout défaut de mise en œuvre engage la responsabilité de l’Etat
                    concerné et entraîne des conséquences juridiques, sans préjudice de l’exa-
                    men au fond de l’affaire en question et de la décision rendue à cet égard.
                    Cela met en lumière l’importante dimension préventive de telles mesures,
                    ainsi que leur portée. Il incombe à la Cour, aujourd’hui et dans les années
                    à venir, d’accorder à cette question l’attention qu’elle mérite.
                       73. Une jurisprudence sans cesse plus abondante en la matière
                    — pareilles mesures étant de plus en plus fréquemment indiquées ou
                    ordonnées par les tribunaux 46 internationaux 47 et nationaux 48 — a depuis
                    quelque temps permis de préciser la nature juridique des mesures conser-
                    vatoires, et en particulier la dimension préventive. Le recours aux mesures
                    conservatoires, y compris au niveau international, a rapidement eu pour
                    effet d’étendre le domaine de la compétence internationale et de réduire,
                    par conséquent, le « domaine réservé » des Etats 49. Cela est d’autant plus
                    important pour ce qui touche aux régimes de protection, notamment
                    des personnes 50 et de l’environnement. Préciser la nature juridique des

                        46 Voir L. Collins, « Provisional and Protective Measures in International Litigation »,

                    Recueil des cours de l’Académie de droit international de La Haye, vol. 234 (1992), p. 23,
                    214 et 234.
                        47 Voir R. Bernhardt (dir. publ.), Interim Measures Indicated by International Courts,

                    Berlin/Heidelberg, Springer‑Verlag, 1994, p. 1‑152.
                        48 Voir E. García de Enterria, La Batalla por las Medidas Cautelares, 2e éd. (augmentée),

                    Madrid, Civitas, 1995, p. 25‑385.
                        49 P. Guggenheim, Les mesures provisoires de procédure internationale et leur influence

                    sur le développement du droit des gens, Paris, Libr. Rec. Sirey, 1931, p. 14-15, 174, 186, 188 ;
                    et voir p. 6‑7 et 61-62.
                        50 Voir notamment E. R. Rieter, Preventing Irreparable Harm — Provisional Measures

                    in International Human Rights Adjudication, Maastricht, Intersentia, 2010, p. 3‑1109 ;
                    C. Burbano Herrera, Provisional Measures in the Case Law of the Inter-American Court of
                    Human Rights, Anvers, Intersentia, 2010, p. 1‑221 ; etc. Concernant la nécessité d’adopter
                    un nouveau point de vue dans le domaine des mesures conservatoires, et les avantages que
                    cela représente, voir de manière générale [différents auteurs], Le particularisme interaméri‑
                    cain des droits de l’homme (L. Hennebel et H. Tigroudja, dir. publ.), Paris, Pedone, 2009,
                    p. 3‑413.

                                                                                                                 42




8 CIJ1048.indb 81                                                                                                      13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 269

                    mesures conservatoires ne représente toutefois, selon moi, qu’une pre-
                    mière étape de l’évolution en la matière, première étape qui doit être à
                    présent suivie par une réflexion sur les conséquences juridiques d’un défaut
                    de mise en œuvre des mesures conservatoires, et sur le développement
                    conceptuel de ce que je crois devoir appeler leur régime juridique auto‑
                    nome.
                       74. Si j’ai choisi de faire état, dans la présente opinion dissidente, de
                    ma position sur la question — que je défends depuis des années 51 —, ce
                    n’est pas parce que je crains que les Parties ne mettent pas en œuvre les
                    mesures : j’ose espérer qu’elles le feront, et les communications (auxquelles
                    j’ai déjà fait référence) adressées à la Cour aux fins de l’exécution de son
                    ordonnance du 8 mars 2011 témoignent de ce qu’elles ont conscience de
                    leurs obligations et ont bien l’intention, en toute bonne foi, d’y satisfaire.
                    Ces deux Etats d’Amérique latine partagent une longue et respectable tra-
                    dition en matière de doctrine juridique internationale. Ce qui m’incite à
                    faire état de ma position dissidente, c’est la réserve que la Cour s’est
                    imposée et le manque de cohérence de son raisonnement (voir supra) sur
                    une question d’une telle importance pour le développement continu du
                    droit international. J’ai donc cru devoir consacrer le temps et les efforts
                    nécessaires pour présenter mes vues dans l’intérêt même de notre mission,
                    qui est de rendre justice.
                       75. De fait, la notion de victime (ou de victime potentielle 52), ou de
                    partie lésée, peut ainsi également se faire jour dans le contexte propre aux
                    mesures conservatoires, parallèlement au déroulement de la procédure au
                    fond (et, le cas échéant, de celle relative aux réparations). Les mesures
                    conservatoires génèrent, pour les Etats concernés, des obligations (de pré-
                    vention) distinctes de celles qui découlent des décisions rendues par la
                    Cour sur le fond (et les réparations) des affaires en question. C’est là une
                    conséquence de ce que je considère comme étant le régime juridique auto-
                    nome de telles mesures. Il est aujourd’hui impératif, me semble-t-il, d’affi-
                    ner et de développer conceptuellement ce régime juridique autonome, en
                    s’attachant en particulier à l’essor contemporain des mesures conserva-
                    toires, aux moyens d’en garantir la mise en œuvre diligente et aux consé-
                    quences juridiques d’un défaut de mise en œuvre — et ce, dans l’intérêt de
                    ceux qu’elles tendent à protéger.
                       76. Dans la présente affaire, le pire choix serait celui de la passivité,
                    pour ne pas dire de l’indifférence — autrement dit, celui de l’inaction judi-

                       51 Voir A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional

                    — Memorias de la Corte Interamericana de Derechos Humanos, 2e éd., Belo Horizonte,
                    Ed. Del Rey, 2013, chap. XXI : « The Preventive Dimension : The Binding Character and
                    the Expansion of Provisional Measures of Protection », p. 177‑186.
                       52 Sur la notion de victimes potentielles dans le contexte de l’évolution de la notion de

                    victime ou de la condition du demandeur dans le domaine de la protection internationale
                    des droits de l’homme, voir A. A. Cançado Trindade, « Co-Existence and Co-ordination
                    of Mechanisms of International Protection of Human Rights (At Global and Regional
                    Levels) », Recueil des cours de l’Académie de droit international de La Haye, vol. 202 (1987),
                    chap. XI, p. 243‑299, en particulier p. 271‑292.

                                                                                                               43




8 CIJ1048.indb 83                                                                                                    13/06/14 12:44

                certaines activités ; construction d’une route (op. diss. cançado trindade) 270

                    ciaire. Comme je l’ai souligné dans une précédente opinion dissidente
                    (voir supra) et le répète ici, la question que la Cour a été priée de trancher
                    exige d’elle une position plus proactive 53, afin non seulement de régler le
                    différend qui lui est soumis, mais également d’énoncer le droit (juris dic‑
                    tio) pour ainsi contribuer efficacement à éviter ou prévenir les dommages
                    irréparables dans des situations d’urgence, ce qui profitera, en fin de
                    compte, à tous les sujets du droit international — qu’il s’agisse des Etats,
                    de groupes d’individus ou de simples particuliers. Après tout, la personne
                    humaine (vivant en harmonie dans son habitat naturel) occupe une place
                    centrale dans le jus gentium renouvelé de notre temps.

                                                  (Signé) Antônio Augusto Cançado Trindade.




                         53 Ayant, de la même manière, préconisé l’adoption d’une telle position vis-à-vis des

                    mesures conservatoires dans ma précédente opinion dissidente jointe à l’ordonnance du
                    28 mai 2009 en l’affaire relative à des Questions concernant l’obligation de poursuivre ou
                    d’extrader (Belgique c. Sénégal), j’ai cru utile de rappeler que la Cour n’est pas tenue de se
                    limiter aux arguments des parties, comme le confirment les paragraphes 1 et 2 de l’article 75
                    de son Règlement, le paragraphe 1 précisant que « [l]a Cour peut à tout moment décider
                    d’examiner d’office si les circonstances de l’affaire exigent l’indication de mesures conserva-
                    toires que les parties ou l’une d’elles devraient prendre ou exécuter », et le paragraphe 2 que,
                    « [l]orsqu’une demande en indication de mesures conservatoires lui est présentée, la Cour peut
                    indiquer des mesures totalement ou partiellement différentes de celles qui sont sollicitées,
                    ou des mesures à prendre ou à exécuter par la partie même dont émane la demande ». Ces
                    dispositions, poursuivais-je dans cette opinion dissidente, autorisent donc expressément la
                    Cour à indiquer, de sa propre initiative, les mesures conservatoires qu’elle juge nécessaires,
                    même si ces dernières sont totalement ou partiellement différentes de celles qui sont solli-
                    citées. Si elle avait décidé d’indiquer des mesures conservatoires en l’affaire, comme je le
                    soutenais alors, « la Cour aurait créé un précédent remarquable dans cette longue quête de
                    justice, du point de vue de la théorie et de la pratique du droit international », étant donné
                    qu’elle était, pour la « première fois … saisie d’une affaire sur le fondement de la conven-
                    tion des Nations Unies contre la torture de 1984 », le premier traité consacré aux droits de
                    l’homme qui fasse du principe de la compétence universelle une obligation internationale
                    à la charge de tous les Etats parties (par. 80). J’ai ensuite rappelé (par. 81) que la Cour a
                    déjà fait usage, à plusieurs occasions, des prérogatives que lui confère l’article 75, comme
                    le montrent les ordonnances en indication de mesures conservatoires qu’elle a rendues
                    dans les affaires suivantes : Application de la convention pour la prévention et la répression
                    du crime de génocide (Bosnie-Herzégovine c. Yougoslavie) (ordonnance du 8 avril 1993,
                    C.I.J. Recueil 1993, p. 22, par. 46), Frontière terrestre et maritime entre le Cameroun et le
                    Nigéria (Cameroun c. Nigéria) (ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 24,
                    par. 48), Activités armées sur le territoire du Congo (République démocratique du Congo
                    c. Ouganda) (ordonnance du 1er juillet 2000, C.I.J. Recueil 2000, p. 128, par. 43) et, plus
                    récemment, Application de la convention internationale sur l’élimination de toutes les formes
                    de discrimination raciale (Géorgie c. Fédération de Russie) (ordonnance du 15 octobre 2008,
                    C.I.J. Recueil 2008, p. 397, par. 145).

                                                                                                                 44




8 CIJ1048.indb 85                                                                                                      13/06/14 12:44

